Lyle Brown, Justice. Appellee, The Wilson Company, Inc., contends there is no distinction between the case at bar and Sebastian B. & L. Assn. v. Minten, 181 Ark. 700, 27 S. W. 2d 1011 (1930). In Minten the lender disbursed the full amount of the mortgage money. In Minien there was no guarantee placed of record whereby the building and loan association was committed to a stipulated advancement for construction purposes. In both these respects the opposite is true in the case at bar. We are asked to clarify our opinion with respect to Wilson’s priority for interest. As to Lot 2, Wilson is entitled to priority for interest on $11,334.19; as to Lot 4, Wilson is entitled to priority for interest on $10,805.72. With regard to clarification requested by appellee on certain minor items, it is sufficient to say that the chancellor made awards in these respects and we do not disturb them on appeal.